                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DAVID DARNELL NELSON, JR.,

                         Plaintiff,
      v.                                          Case No. 19-cv-510-pp

CAPTAIN GEGARE, et al.,

                        Defendants.
______________________________________________________________________________

       ORDER DIRECTING PLAINTIFF TO FILE A SECOND AMENDED
 COMPLAINT AND DENYING WITHOUT PREJUDICE MOTIONS TO APPOINT
                      COUNSEL (DKT. NOS. 24, 32, 34)
______________________________________________________________________________

      The plaintiff is in custody at the Milwaukee Secure Detention Facility,

and is representing himself; in November 2018, he filed a complaint under 42

U.S.C. §1983 in the Western District of Wisconsin. Dkt. No. 1. The case is now

before this court, having been transferred from the Western District. Dkt. No.

26. The court will require the plaintiff to file a second amended complaint and

deny without prejudice his motions to appoint counsel.

I.    Procedural History and Directing a Second Amended Complaint

      On January 4, 2019, the court in the Western District screened the

plaintiff’s complaint. Dkt. No. 19. Chief Judge Peterson observed that the

plaintiff had filed a complaint and almost a dozen supplements raising different

claims against different defendants. Id. at 1–2. He explained that when a

plaintiff spreads different claims across several documents, the court can’t tell

the scope of those claims and the defendants can’t respond to them. Id. at 2.

Judge Peterson gave the plaintiff the opportunity to file a single pleading that
included all his claims against every defendant he wanted to sue, and that

named every defendant in the caption of the complaint. Id.

      The court in the Western District received the plaintiff’s amended

complaint on January 22, 2019. Judge Peterson screened the amended

complaint, but identified a different problem: the complaint “include[d]

unrelated claims against different defendants, which violates the Federal Rules

of Civil Procedure.” Dkt. No. 21 at 1. He found that the plaintiff had compiled

three separate lawsuits into one, all relating to the plaintiff’s treatment at the

Milwaukee Secure Detention Facility:

   (1) Lawsuit One: Allegations that defendant Gegare watched the plaintiff
       shower and then, when the plaintiff tried to stop it, Gegare and others
       used excessive force against him. Also allegations that Gegare told the
       plaintiff to kill himself.

   (2) Lawsuit Two: Allegations that various officials took the plaintiff out of
       protective confinement without providing adequate mental health
       treatment.

   (3) Lawsuit Three: Allegations that Dr. McLain refused to send the plaintiff
       to the hospital when the plaintiff was vomiting, spitting up blood and
       suffering from other symptoms related to ulcers.

Id. at 2–3.

      Judge Peterson observed that the plaintiff also had alleged that he was

reincarcerated due to the actions of the agent who’d supervised him while he

was released, Amy Lampone. Id. at 3. He explained that a §1983 lawsuit was

not the appropriate way to bring that king of claim, and that if the plaintiff

wanted to pursue his claim against Lampone, he needed to file a writ of habeas

corpus after exhausting his state remedies. Id. (citing Heck v. Humphrey, 512

U.S. 477, 481 (1994)). Judge Peterson instructed the plaintiff to pick which of
                                         2
the three identified lawsuits he wanted to pursue in this case and either file the

other two as separate lawsuits (in which case he’d be required to pay a

separate filing fee for each and possibly incur a strike if one of them was

dismissed for failure to state a claim) or ask the court to dismiss the other two

lawsuits (in which case he wouldn’t owe additional filing fees or incur any

strikes). Id. at 3-4. Judge Peterson explained that once the plaintiff decided

which suit he’d like to pursue, Judge Peterson would screen the allegation in

that suit. Id. at 4.

      The plaintiff responded that he would like to proceed on lawsuit number

two (various officials taking him out of protective confinement without

providing him adequate mental health treatment). Dkt. No. 23 at 1-2. The

plaintiff stated that because all the lawsuits happened in the same year, he

wanted to “keep them all but on separate case numbers please.” Id. at 2. He

also asked that his case be transferred to the Eastern District of Wisconsin. Id.

at 1. The court granted the request to transfer venue, and the case was

assigned to this court. Dkt. No. 26.

      Neither Judge Peterson nor this court have screened the merits of the

claim the plaintiff wants to bring against the people who took him out of

protective custody. The allegations relating to that claim start on page four of

the amended complaint. The complaint says that the plaintiff has mental

illness, emotional disorders and a physical condition (ulcers). Dkt. No. 20 at 4.

The plaintiff alleges that on July 16, 2018, he was on protective confinement in

the restrictive housing unit. Id. He says that this was supposed to be a secure


                                        3
location, but that it wasn’t. Id. The plaintiff alleges that on July 16, 2018

Captain Gegare “and his team officials” opened the plaintiff’s cell door without

him secure, while he was showering (naked). Id. The plaintiff says that he was

on the upper tier—5B-cell 18. Id. He asserts that the cell door opened without

any official or supervisor around to protect him. Id. The plaintiff states that he

came out of the cell and climbed over the tier, hanging naked until Gegare and

other correctional officers arrived. Id. The plaintiff says that Gegare and the

others failed to protect him, putting him in an “ajar” cell or opening his cell

door for him to kill himself. Id. While the court can’t be sure, it appears that

the plaintiff believes that Gegare and the others did this in retaliation because

he’d filed a grievance against the authority that put him in protective

confinement in the RSU and failed to protect him on the sixth floor on

September 27, 2018. Id. He says that “all the defendants” kept taking him out

of protective confinement without treatment. Id.

      The plaintiff also says that Warden Malone, Deputy Warden Guillonta,

PSU supervisor Abrams, Gegare, Inmate Complaint Examiner Packer and

security direct Miller all put him in protective confinement “and or” agreed to

protective confinement, and that all of them did not give him treatment before

taking him off protective confinement, between December 19, 2018 and

December 26, 2018. Id. at 5. At the end of this section of the complaint, the

plaintiff adds, “And the Department of Corrections.” Id. He says that the

defendants violated his rights under the Eighth and Fourteenth Amendments,

and that they were deliberately indifferent when they failed to protect him. Id.


                                         4
      The court understands that the plaintiff struggles with mental illness.

But the court can’t tell from this part of the complaint what the plaintiff is

alleging that the defendants did wrong. Wis. Admin. Code § 306.05(1) allows a

security director to put an inmate in protective confinement if the inmate asks

in writing or if the security director is satisfied that protective confinement is

necessary for the safety and welfare of the inmate. Section 306.05(2) requires

the inmate to stay in protective confinement until the security director

determines that the conditions that warranted the confinement no longer exists

and approves the inmate’s release. An inmate who is in protective confinement

is considered to be in “maximum security” as defined in chapter 302 of the

administrative code. Wis. Admin. Code §306.05(3). The law doesn’t say

anything about treatment.

      As far as the court can tell, the plaintiff was in and out of protective

confinement between July and December 2018. The plaintiff doesn’t say why

he kept getting placed in protective confinement, although he implies that

because of his mental illness issues, he was suicidal. He appears to believe that

Gagare knew that he was suicidal. He seems to allege that on July 16, 2018,

someone—or more than one person—left his cell door open while he was

showering, which allowed the plaintiff to leave his cell, climb over the tier rail

and hang there until Gegare and others arrived. That kind of sounds like a

failure-to-protect claim under the Eight Amendment.

      The plaintiff seems to say that he thinks Gegare and others left his cell

door open in retaliation for his filing an inmate grievance. But he seems to


                                         5
allege that he filed that grievance in September 2018—two months after the

date on which he says he was able to get out of his cell and climb over the tier

rail. The court does not understand how Gegare could retaliate against the

plaintiff for a grievance the plaintiff had not yet filed.

      Finally, the plaintiff appears to argue that the named defendants—

Malone, Guillonta, Abrams, Gegare, Packer and Miller (as well as the

Department of Corrections) either put him on protective confinement or agreed

that he should be put on confinement, and that all of them either took him out

of confinement or agreed to take him out of confinement without first giving

him treatment.

      The court is going to give the plaintiff one more chance to clarify his

claim about protective confinement. The court will allow him to file a second

amended complaint, using the court’s complaint form. The court is enclosing a

copy of its complaint form and instructions. The plaintiff should write the

words “SECOND AMENDED” in front of the word “COMPLAINT” at the top of

the first page, then put the case number for this case—19-cv-510―in the field

for “Case Number.” He must list all the defendants involved in the July 2018 to

December 2018 protective confinement issue in the caption of the complaint.

He must use the spaces on pages two and three to allege the key facts that give

rise to the claim he wishes to bring, and to describe what each defendant did in

relation to that claim. If the space is not enough, he may use up to five

additional sheets of paper (putting page numbers on each additional page). The

amended complaint takes the place of the prior complaint, and must be


                                           6
complete in itself. Plaintiff cannot simply say, “Look at my first complaint for

further information.” See Duda v. Bd. of Educ. of Franklin Park Pub. Sch.

Dist. No. 84, 133 F.3d 1054, 1056-57 (7th Cir. 1998).

      Specifically, the plaintiff should tell the court why he was in and out of

protective confinement between July and December 2018. If it was because he

was suicidal, or a risk to himself, he should explain how Gegare and the other

defendants knew that, and when they knew it. He should explain why he

believes that it was Gegare who left his cell open in July 2018. He should

explain what he did that he thinks caused the defendants to retaliate against

him, and when he did it. He should explain what kind of “treatment” he

believes the defendants should have given him before letting him out of

protective confinement. He should explain how the defendants harmed him by

either putting him in protective confinement, or by letting him out without

treatment. The second amended complaint does not need to be long or contain

legal language or citations to statutes or cases, but it does need to provide the

court and each defendant with notice of what each defendant allegedly did to

violate the plaintiff’s rights.

      The court also notes that the plaintiff cannot sue the Department of

Corrections under §1983. The Department of Corrections is an agency of the

State of Wisconsin. “[A] state and its agencies are not suable ‘persons’ within

the meaning of section 1983 . . . .” Thomas v. Illinois, 697 F.3d 612, 613 (7th

Cir. 2012) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989));

see also Hamilton v. Miller, No. 18-cv-47, 2018 WL 4215610, at *2 (E.D. Wis.


                                         7
Aug. 31, 2018). The plaintiff should not include the Department of Corrections

as a defendant in his second amended complaint.

      Finally, the plaintiff indicated to Judge Peterson that he would like to

pursue the other two lawsuits Judge Peterson identified in the amended

complaint. It doesn’t appear that the plaintiff has done this—at least, not in the

Eastern District.1 If the plaintiff still wants to pursue those suits, he will need

to file new complaints, along with separate motions to proceed without

prepaying the filing fee.

      If the plaintiff files the amended complaint in time for the court to receive

it by the end of the day on May 15, 2020, the court will screen it under 28

U.S.C. §1915A. The court notes, however, that the plaintiff has filed other

documents and letters in support of his claim—a demand for a jury trial that

contains factual allegations about the claims in the amended complaint (Dkt.

No. 29), a letter containing more factual allegations (Dkt. No. 30), a nine-page

document titled “discovery” that contains yet more factual allegations (Dkt. No.

31). This is exactly what Judge Peterson told the plaintiff he could not do in

the Western District. The rules are no different in this district. The plaintiff

must put all his factual allegations about his protective confinement claim into

the second amended complaint, and then he must wait. He must wait patiently

for the court to review those allegations and decide whether he can proceed.

The more documents the plaintiff files, the harder it is for the court to figure


1
 The plaintiff has two other pending lawsuits in this district, 19-cv-1380 and
19-cv-1387. Neither appears to deal with the other allegations in the amended
complaint in this case.
                                         8
out what his claims are and to screen them. Every time the plaintiff files a new

document with new allegations, he slows down the process. The court knows it

must be hard for the plaintiff, but he’s not helping himself by filing more and

more documents.

II.   Motions to Appoint Counsel

      The plaintiff has filed several motions to appoint counsel Dkt. Nos. 24,

32, 34. In a civil case, the court has discretion to recruit a lawyer for

individuals who cannot afford to hire one. Navejar v. Iyola, 718 F.3d 692, 696

(7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel on his own. Pickett v. Chi.

Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff

must show he contacted at least three lawyers and provide the court with (1)


                                          9
the lawyers’ names; (2) their addresses; (3) how and when the plaintiff

attempted to contact the lawyer; and (4) the lawyers’ responses.

      When considering the second prong, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490-491. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff has not provided evidence that he tried to find an attorney

on his own. The court will deny his motions for that reason alone.

      The court also notes the following regarding the plaintiff’s ability to

represent himself in the early stage of this case. The plaintiff says he suffers

from hypothyroidism. Dkt. No. 32 at 1; Dkt. No. 34. The plaintiff says that

among other symptoms, hypothyroidism causes trouble concentrating and

thinking clearly, memory loss, forgetfulness, depression and confusion. Dkt.


                                          10
No. 34. The plaintiff says that he is mentally ill and has a learning disorder.

Dkt. No. 32 at 1. (The plaintiff also mentions that his lawsuits keep getting

dismissed, dkt. no. 34, but this court has not dismissed any of his cases.)

       The plaintiff’s struggles with mental illness are not unique among

prisoner plaintiffs. Neither is his concern that trying to do this on his own will

be difficult. He’s right; it likely will be difficult. But that does not mean he can’t

do it. So far, the plaintiff has been able to communicate with the court. He

appears to have tried to follow Judge Peterson’s directions. He may need an

extra chance to get his pleadings right, but many prisoner plaintiffs do. The

court has provided detailed instructions on what the plaintiff should do now. It

will provide him extra time to do it. And if he finds that needs more than that,

he may ask.

       If the plaintiff’s circumstances change, he may renew his motion. At this

early stage, the court denies his motions to appoint counsel without prejudice.

III.   Conclusion

       The court ORDERS that the plaintiff must file a second amended

complaint that complies with the requirements of this order. The plaintiff must

file that second amended complaint in time for the court to receive it by the end

of the day on May 15, 2020. If the court does not receive a second amended

complaint by the end of the day on May 15, 2020 (or a request from the

plaintiff for an extension of time), the court will dismiss this case for failure to

diligently pursue it under Civil Local Rule 41(c).




                                          11
        The court DENIES without prejudice the plaintiff’s motions to appoint

counsel. Dkt. Nos. 24, 32, 34.

        The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court.2 Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

        DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It

will only delay the processing of the case.

        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin, this 14th day of April, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



2 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                        12
